                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Yonatan Moskowitz, Bar No. 306717
                       yonatan@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                7 Attorneys for Plaintiffs MILES LEWIS,
                  CHERI ERDELT, et al.
                8
                  PORTER | SCOTT
                9 A PROFESSIONAL CORPORATION
                  Colleen R. Howard, Bar No. 257661
               10 Kayla K. Cox, Bar No. 311152
                  350 University Avenue, Suite 200
               11 Sacramento, California 95825
                  Telephone:     916.929.1481
               12 Facsimile:     916.927.3706

               13 Attorneys for Defendants COUNTY OF
                  COLUSA
               14
                                              UNITED STATES DISTRICT COURT
               15
                                             EASTERN DISTRICT OF CALIFORNIA
               16
                  MILES LEWIS and CHERI ERDELT on                 Case No. 2:16-CV-01745-VC
               17 behalf of themselves and all similarly situated
                  individuals,                                    REVISED [PROPOSED] MODIFIED
               18                                                 ORDER FOR APPROVAL OF FLSA
                                 Plaintiffs,                      SETTLEMENT AND ADMINISTRATION
               19
                          v.
               20                                                 Assigned for All Purposes to The Honorable
                  COUNTY OF COLUSA,                               Vince Chhabria, Courtroom 4, Northern
               21                                                 District, San Francisco
                                 Defendant.
               22

               23                                         PROPOSED] ORDER
               24             The Court carefully reviewed the Notice of Motion and Joint Motion for Order to Approve
               25 FLSA Settlement and Dismiss Matter with Prejudice (“Motion”) and proposed Order, the

               26 Settlement Agreement, and relevant Exhibits.
               27             Based upon a review of the record, and good cause appearing,
               28
MESSING ADAM &
                     00062546-3                                       1
  JASMINE LLP
ATTORNEYS AT LAW
                                  REVISED MODIFIED [PROPOSED] ORDER FOR APPROVAL OF FLSA SETTLEMENT AND
                                                              ADMINISTRATION
                   1            IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows;

                   2            1.       The Stipulation of Settlement and Release of Claims, which is attached to the

                   3 Declaration of Gary M. Messing (Exhibit 1) is incorporated herein by reference, and is approved

                   4 as fair, reasonable and just in all respects as to the Plaintiffs, and the Parties shall perform their

                   5 obligations under the Stipulation Agreement in accordance with its terms, provided, however, that

                   6 the Total Settlement Amount is most accurately described as an amount made available to

                   7 members of the class up to $67,261.17 ($44,840.78 in back pay and $22,420.39 based on 50%

                   8 liquidated damages), plus $100,000 for attorneys’ fees and $12,809 for costs, for a total possible

                   9 Settlement Amount of up to $180,070.17;

               10               2.       The Court appoints Plaintiffs’ counsel (Yonatan Moskowitz) as collective-action

               11 counsel;

               12               3.       The Court conditionally certifies the class as “the County’s current and former

               13 employees who served as Safety Officers and Dispatchers within the Deputy Sheriffs’ Association

               14 Collective Bargaining Unit; who held the job title of Correctional Corporal, Correctional Officer,

               15 Deputy Sheriff, Dispatcher, Dispatcher Supervisor, or Sergeant; and who worked overtime during

               16 a week in which a Holiday occurred within the Putative Collective-Action Period”;

               17               4.       The Notice of Collective Action Settlement Claim Form and FLSA Consent to Join

               18 Form (Revised) to be sent to all Plaintiffs and Putative Collective-Action Members, attached as

               19 Revised Exhibit B and Exhibit A to the Stipulation Agreement and incorporated herein by

               20 reference, is approved;

               21               5.       The Court reserves jurisdiction over this Action for the purposes of enforcing the

               22 Settlement Agreement;

               23               6.       The Court has made no findings or determination regarding the law, and this

               24 Motion and any Exhibits and any of the other documents or written materials prepared in

               25 conjunction with this Motion and Order shall not constitute evidence of, or any admission of, any

               26 violation of the law;
               27               7.       The Court approves the claims procedure set forth in section 7 of the Stipulation

               28 Agreement, except that the Court will withhold 20% of the attorneys’ fees until final approval is
MESSING ADAM &
                       00062546-3                                          2
  JASMINE LLP
ATTORNEYS AT LAW
                                    REVISED MODIFIED [PROPOSED] ORDER FOR APPROVAL OF FLSA SETTLEMENT AND
                                                                ADMINISTRATION
                   1 granted after a Post-Distribution Accounting has been filed and the Court has authorized the

                   2 release of the remainder of the fee award. The Post-Distribution Accounting should be filed within

                   3 21 days of the distribution of the settlement funds, which and should detail will include

                   4 information on the number of people who opted in to the settlement and were thus sent payments,

                   5 when payments were made to class those collective-action members, the number of members who

                   6 were sent payments, the total amount of money paid out to members, the average and median

                   7 recovery per class member, the largest and smallest amount paid to class members, the number

                   8 and value of cashed and uncashed checks, the number of members who could not be contacted, the

                   9 number of objections and opt-outs, any significant or recurring concerns communicated by

               10 members to the County or to plaintiffs’ counsel settlement administrator and counsel since final

               11 approval, any other issues in settlement administration since final approval, and how any concerns

               12 or issues were resolved. With the Post-Distribution Accounting, the parties should file a proposed

               13 order authorizing release of the remainder of the fee award.

               14

               15              IT IS SO ORDERED.

               16

               17 Dated: December 13, 2018
                                                                               HON. VINCE CHHABRIA
               18
                                                                           UNITED STATES DISTRICT JUDGE
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                      00062546-3                                       3
  JASMINE LLP
ATTORNEYS AT LAW
                                   REVISED MODIFIED [PROPOSED] ORDER FOR APPROVAL OF FLSA SETTLEMENT AND
                                                               ADMINISTRATION
